Citation Nr: 0428741	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with osteo-arthritic changes, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active duty from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In March 1998 the RO denied the veteran's 
claim for an increased evaluation for low back strain with 
osteo-arthritic changes.  In August 1998 the RO denied the 
veteran's claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU). 

The Board last remanded this matter in May 2000.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration.  

The issue of total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU) 
will be addressed in the remand portion of this decision and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back strain with osteo-arthritic changes is 
manifested by limitation of motion with pain.  



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back strain with osteo-arthritic changes have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
Part 4, 4.71a, Diagnostic Code 5237 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Low back Strain with Osteo-
Arthritic Changes

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected low back strain with osteo-
arthritic changes is currently rated as 40 percent disabling 
under Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. 
§ 4.71a (2003).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  Although the regulations 
with regard to the criteria for rating diseases and injuries 
of the spine were amended effective September 23, 2002, 
pursuant to Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
only the revised version of the rating criteria applies.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).  

According to the relevant rating criteria effective September 
26, 2003, evidence of forward flexion of the thoracolumbar 
spine of 30 degrees of less; or favorable ankylosis of the 
entire thoracolumbar spine warrants the assignment of a 40 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  The next higher rating of 50 percent requires 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  A total schedular evaluation of 100 percent 
necessitates evidence of unfavorable ankylosis of the entire 
spine.  Id.  These evaluations are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.)  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
objectively manifests neurologic symptoms as a consequence of 
his service-connected lumbar spine disorder. 

At the February 1995 VA examination the veteran complained 
bitterly of low back pain with all movements during the range 
of motion testing.  There was no redness, heat, swelling or 
tenderness of the back.  Curvature of the back was normal and 
no spasm was found.  No deformity was present.  Heel walk, 
toe walk, half squat and arise from half squat were normal 
bilaterally but the veteran complained of low back pain with 
the squatting maneuver.  Pinprick sensation and deep tendon 
reflexes were symmetrical.  Pulses were diminished generally 
in the lower extremities bilaterally, more on the left.  
Straight leg raising caused low back discomfort at about 30 
degrees while reclining bilaterally but there was very little 
discomfort when extending the knees in a sitting position.  
No atrophy was noted.  

In September 1997 a private doctor, Dr. Reynolds, wrote that 
the veteran had been his patient for more than ten years.  He 
had chronic low back pain during that time.  It became 
progressively worse so that he had difficulty doing routine 
chores.  He could not do heavy lifting, could not carry heavy 
objects, could not stoop, push or pull without causing severe 
pain in his back.  He walked with somewhat of a limp as he 
ambulates.  

At the February 1998 VA examination the veteran walked with a 
shuffling limp, using a cane in the right hand.  He arose 
from the sitting position in the examining room stiffly and 
had a shuffling, hobbling gait to the examining room.  When 
he reached the examining room, there was a great deal of 
exhalation effort, inspiration and some groaning.  During his 
act of disrobing he cried aloud with discomfort with his back 
when he removed his shoes and socks.  The veteran tottered to 
an erect standing position, preferring to stand close to the 
examining table and giving the suggestion of easy 
collapsibility.  A great deal of fat was distributed about 
the trunk and hips.  Palpation revealed the pelvis to be 
level.  It was not possible to determine the scoliotic curve 
from a clinical standpoint.  Attempts at heel-walking and toe 
walking were accompanied by groaning and marked exhalation 
and near-loss of balance on toe-walking.  No muscle weakness 
was inferred or demonstrated in this action.  In the sitting 
position, the examiner was not able to elicit a reflex 
response as the veteran had a tendency to hold both lower 
extremities rigid, and the examiner was unable to bypass this 
with confusion, although the examiner did get one active 
response at the left ankle, but was unable to repeat it.  All 
of these ranges were accompanied by sharp inhalation and 
exhalation.  Sensory evaluation revealed him to profess 
circular hip algesia and hip esthesia in the entire left 
lower extremity.  Manual muscle evaluation of the dorsal 
flexors and everters revealed a jerky let-off of these 
muscles, which were contrary to his capability of maintaining 
the foot dorsiflexion in the weight-bearing position.  
Straight leg raising revealed this veteran to cry out aloud 
with pain from his low back when the left lower extremity was 
raised approximately 30 degrees from the horizontal position 
of 0.  However, he did not complain of sciatic pain.  
Straight leg raising was done when the veteran was in the 
sitting position and it only promoted slight trunk extension 
and he did not complain of back pain or sciatic pain.  Heel 
to knee test revealed the veteran to assume this position 
with a great deal of expression of pain and forced 
exhalation.  When this was done involving the left lower 
extremity dorsiflexion of the foot in this position, which 
did not create stress on the back or nerve root, caused the 
veteran to cry aloud with pain.  When this was done on the 
opposite side with provocation, he complained only of back 
pain.  

The February 1998 VA x-rays showed scoliosis, which was a 
true scoliotic curve.  It was concave to the left with the 
apex at L3.  Spur formation was present on the bodies of L3, 
L4 and L5, T11, and T12.  The interspaces were well 
maintained.  Facet overriding was present from the level of 
L3 to L5-S1.  The sacroiliac joints appear hazy.  Based on 
the above information, the examiner was unable to establish a 
definite level of functional impairment due to pain.  The 
veteran expressed his own degree of the concept of level of 
pain that he was experiencing.  

In November 1998, a private doctor, Dr. Reynolds, wrote that 
the veteran had been a patient of his for the past seventeen 
years.  He had to walk stooped over and had difficulty 
straightening up.  He could not bend, stoop, squat, push, 
pull or lift heavy objects because of the back pain and 
required regular medication and muscle relaxant because of 
the back pain.  

In June 2000, a private doctor, Dr. Reynolds, wrote that the 
veteran had been a patient of his for many years and had had 
chronic back pain in the lower thoracic and upper lumbar 
areas.  The veteran had difficulty walking and standing.  

At the September 2000 VA examination the veteran ambulated 
slowly from the waiting area to the examination room without 
using a cane or any other appliances.  Examination of the 
lumbar spine did not reveal any significant muscle spasm or 
tenderness to palpation.  There was no pelvic tilt.  Straight 
leg-raise was negative bilaterally.  There was 1-2+ pitting 
edema of both lower extremities.  Neurological examination 
strength and muscle tone of all major muscle groups in both 
lower extremities were within normal limits.  There was no 
atrophy, fasciculations, or ataxia.  Pain and sensation were 
decreased in stocking distribution to the ankles bilaterally.  
Vibratory sensation was absent in both feet.  Proprioception 
was intact in both feet.  Achilles tendon jerks were absent 
bilaterally.  Patellar tendon jerks were somewhat diminished 
and symmetrical.  Plantar responses were flexor bilaterally.  
The diagnosis was chronic low back pain with no objective 
clinical evidence of lumbar radiculopathy.  

The February 2001 private MRI of the lumbar spine revealed 
degenerative changes at multiple levels, without evidence of 
overt spinal stenosis though the neural foramina or narrowing 
at L2-3, L3-4 and L4-5.  There was possible lateral right 
disc herination at T12-L1.  

The March 2001 private medical record showed that there was 
no evidence of disk herination at T1 and turbo T2 throughout 
the T11, T12 and T12-L1 levels.  However, considerable facet 
degenerative changes were present on the right at T12, L1 
level with moderate degenerative changes.  The right greater 
than the left at the T-11, T12 and a permanent right anterior 
osteophyte was present at T11 and T12.  The veteran's pain 
was aggravated by increased activity, stooping, bending, 
lifting or climbing stairs.  It was relieved by rest and 
Lortab.  The veteran denied any numbness, tingling, weakness, 
loss of bladder or bowel function or increased pain 
associated with valsalva maneuver.  The veteran's gait was 
normal.  He ambulated without assistance.  Muscle strength 
was normal in the lower extremities.  He walked on his heels 
and tiptoes okay.  He got up from squatting position okay.  
There were no skin changes or hair loss.  Straight leg raises 
were positive at 45 degrees, bilaterally.  Sensory was intact 
to pain, temperature and light touch.  The veteran's reflexes 
were normal and symmetrical in the patella and Achilles 
tendon.  

The May 2001 private medical record showed that the veteran 
continued to have pain with palpation in the lumbar region 
and a great deal of stiffness in the back with range of 
motion to the lumbar spine limited to approximately 60 
percent in all planes.  There was pain on palpation of the 
left lumbar paraspinal region.  The veteran had muscular 
tightness in this region.  Sensation decreased to light touch 
in left L2, L4 and L5 dermatomes.  Lower extremity strength 
was grossly 4-/5 in bilateral lower extremities.  

The February 2002 VA hospital observation and evaluation 
record showed that on physical examination deep tendon 
reflexes were present and symmetrical except at the ankle 
where they were abolished bilaterally.  Plantar reflex was 
downgoing bilaterally.  The veteran limped.  He became 
unsteady when trying to stand on his toes.  Sensory 
examination revealed decreased pain sensation mainly in the 
left foot.  There was diffuse spine tenderness on percussion.  
Straight leg raise was positive on the left.  During the 
hospital stay the veteran complained of increased pain after 
the examination.  He was upset about that.  Otherwise, he was 
frequently observed to be ambulating outside his room.  He 
was apparently able to walk from his room to the elevator 
(approximate distance 150 feet.)  The veteran was also seen 
on some occasions in the hospital ground floor.  The veteran 
had electromyography/nerve conduction studies in July 2001; 
apparently it did not show evidence of lumbar or sacral 
radiculopathy.  In April 2001 he had a lumbar spine MRI.  
Before discharge, the veteran had actual films brought to the 
hospital for review.  The VA examiner reviewed the MRI films 
in person and later with the neuroradiologist.  The lumbar 
spine MRI was showing moderate stenosis, mainly at L3-L4 
level with forminal narrowing bilaterally.  The impression 
was that the veteran had severe and chronic low back pain 
with recent worsening.  His lumbar spine MRI showed spinal 
stenosis and forminal narrowing, mainly at the L3-L4 levels.  
However, electromygraph/nerve conduction studies from July 
2001 failed to show objective evidence of denervation in the 
muscle supplied by lumbar and sacral roots.  In hospital, he 
was witnessed to ambulate for 150 feet approximately but with 
a limp.  He said that he could not stand for more than 10-15 
minutes.  A neurosurgery evaluation would be helpful to 
assess the possibility of surgical treatment of lumbar 
stenosis.  Otherwise, the veteran would continue regular 
medications as an outpatient.  

The August 2002 private medical record showed that the 
veteran's bones, joints and extremities were unremarkable.  
He was neurologically intact.  In September 2002 there was 
tenderness in his lower back to palpation.  Also there was 
discomfort on range of motion in all directions.  There was 
no clubbing, cyanosis or edema.  There were no neurological 
deficits.  In October 2002 there was no clubbing, cyanosis or 
edema.  Neurologically the veteran was grossly intact.  In 
December 2002 there was no clubbing, cyanosis or edema.  
Neurologically the veteran was grossly intact.  

The February 2003 VA neurosurgery consultation records showed 
that the veteran ambulated without aid.  He could stand on 
his heels.  He was unable to stand on his toes on the right 
side.  Reflexes were symmetrical.  Range of motion was 
decreased to the trunk.  Straight leg raise was negative.  
Right hip strength had active movement against gravity and 
some resistance.  Sensation was decreased to the right leg.  
There was tenderness with palpation of the lumbar spine 
region.  

The April 2003 private open MRI revealed multilevel 
spondyloarthropathic changes associated with mild scoliotic 
curvature of the thoracolumbar spine with marked interval 
changes noted compared to the initial examination of February 
2001.  L2-3 showed shallow rightward disc displacement 
resulting in moderate asymmetric encroachment upon the 
neuroforamen and far lateral canal.  There was 
spondyloarthopathy at the L3-4 level resulting in minimal 
central canal encroachment with moderate to high grade 
symmetric bilateral, lateral canal encroachment.  L4-5 
spondyloarthopathy resulting in minimal central canal 
encroachment with moderate bilateral lateral canal 
encroachment was seen.  

The June 2003 private medical record showed that the 
veteran's back was tender to palpation.  He had some leg pain 
to go with his lumbar pain.  In July 2003 there was trace 
pedal edema.  Neurologically the veteran was intact.  The 
veteran's back was tender to palpation and range of motion.  
In September 2003 the veteran's back was tender to range of 
motion and to palpation.  Neurologically the veteran was 
grossly intact.  

The veteran's descriptions of his service-connected low back 
pathology are deemed to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, the 
veteran's descriptions of his service-connected low back 
strain with osteo-arthritic changes must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

A higher rating requires evidence of unfavorable ankylosis of 
the entire thoracolumbar spine or evidence of unfavorable 
ankylosis of the entire spine.  The medical evidence of 
record cumulatively shows that the veteran has limitation of 
motion of his lumbar spine, but he has movement of the spine 
in the three planes of excursion (forward flexion, backward 
extension, and lateroflexion) tested, a fact that refutes any 
notion that his lumbar spine is ankylosed.  At the February 
1995 VA examination the range of motion of the back was 
normal in all modalities.  At the February 1998 VA 
examination on forward flexion the veteran stood in a rather 
defensive apprehensive position, he showed a range of 45 
degrees, complaining of pain in the back, both the right and 
left side.  He was able to assume an erect position.  The 
veteran was incapable of any extension in the lumbar segment.  
Side-bending showed a range of 15 degrees.  At the September 
2000 VA examination range of motion of the lumbar spine 
appeared to be decreased with the onset of pain noted with 
flexion to 40 degrees, extension to 15 degrees, and left and 
right lateral flexion to 30 degrees.  The March 2001 private 
medical record showed that the veteran had limited range of 
motion of the lumbar spine.  Since the medical evidence of 
record does not show unfavorable ankylosis of the entire 
thoracolumbar spine or evidence of unfavorable ankylosis of 
the entire spine there is no schedular basis for a rating in 
excess of 40 percent for the service-connected spine 
disability.  

The Board has considered the benefit of the doubt rule here, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in July 2003.  Specifically, in the July 
2003 RO letter the RO informed the appellant of the 
following: 1.) What information and evidence was still needed 
from the appellant; 2.) The status of the appellant's claims; 
3.) How the appellant could help the VA; 4.) What the 
evidences must show to establish entitlement; and 5.) How VA 
will help the appellant obtain evidence for the claims.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In March 1998, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until July 2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in July 2003, his 
claim was reconsidered based upon all the evidence of record 
in December 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
In June 1999 the veteran indicated in writing that he had no 
other evidence that he wished to submit in support of his 
appeal.  There is no indication that additional relevant 
records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in February 1995, February 1998, September 2000, and February 
2002.  The reports of examinations are in the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An increased rating for low back strain with osteo-arthritic 
changes is denied.  


REMAND

The February 1995 VA examination report reveals that the 
veteran has been receiving Social Security disability 
benefits since 1988.  The medical records considered in 
conjunction with the SSA determination have not been added to 
the claims file.  These records should be associated with the 
file prior to resolution of the appeal.  38 U.S.C.A. § 5106 
(West Supp. 2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

1.  Obtain and associate with the claims 
file copies of any non-VA medical records 
submitted, or utilized, in support of a 
claim for disability benefits from the 
SSA.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses.  

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



